Citation Nr: 1725334	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  99-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1975 to January 1979 and February 1991 to April 1991.  He had military service as a member of the Air National Guard from April 1982 to April 1999, which included periods of local special duty training under the authority of 32 U.S.C § 505 from August 25, 1997, to August 29, 1997, from September 2, 1997, to September 5, 1997, from September 8, 1997, to September 12, 1997, and on September 15, 1997.  An October 1998 Medical Board Report noted at that time the Veteran had four years and five months of active military service and nineteen years and five months of inactive military service.  His military occupational specialty was supply technician. In correspondence dated in November 2005 the State of Arkansas, Office of the Adjutant General, reported additional periods of active duty for training (ACDUTRA) from June 1982 to September 1997.  It also was noted that he had U.S. Army Reserve service from July 1975 to July 1981, and the periods of ACDUTRA were listed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at an RO hearing in December 1999.

The Board remanded the case for additional development in October 2000, July 2003, October 2008, March 2010, and January 2011.  In August 2012, the case was before the Board again.  At that time the record appeared to show that service connection for bronchial asthma had been granted in a February 15, 2012, rating decision.  As there was no evidence of any disagreement from that determination which was identified as a full grant of the benefits on appeal, the Board determined that the service connection issue was considered to be completely resolved.  However, upon further review it appears that the February 2012 rating decision was never formally promulgated and that the service connection claim for bronchial asthma, in fact, remained on appeal.  See, e.g., April 2014 letter from Appeals Management Center to Veteran.

The case is now returned to the Board for appellate review.


FINDING OF FACT

The most probative evidence of records does not demonstrate that the Veteran's asthma has its onset during a qualifying period of service, that preexisting asthma was aggravated during such service, or that it is otherwise related to such service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 101(22), 102(24), 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696

Service connection may be granted if it is shown that the claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during active military service or, if a preexisting condition, for aggravation of the condition during service beyond its natural progression.  38 U.S.C.A. § 1131, 1153; 38 C.F.R. §§ 3.303 (a), 3.306. 

Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101 (21),(24), 106; 38 C.F.R. § 3.6 (a),(d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  This refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  This refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

To the extent this claimant is alleging that he has an injury or disease incurred or aggravated during his time in the National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1 (a),(d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the service-connection context, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  There is also no presumption of aggravation for ACDUTRA and INACDUTRA service, as there is for active duty.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Asthma is not such as disease.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 


When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) . With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some medical issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.   Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

In this case, the Veteran contends that his asthma was incurred in or aggravated by service to include his 15-year period of service in the Air National Guard.  The Veteran asserts that he began experiencing asthma symptoms around 1990-91 and that he had an aggravating flare up during reserve duty in 1995 or 1996. 

Initially, the Board notes that because bronchial asthma is considered a disease and not an "injury," service connection may only be awarded by establishing that the Veteran's bronchial asthma had its onset during, or was aggravated by, a period of ACDUTRA in relation to the Veteran's service in the Air National Guard, rather than based on any presumptive incurrence within one year after the Air National Guard service.  Service connection would not be warranted for the same circumstances during a period of INACDUTRA. 

Personnel records show that in addition to the Veteran's periods of active military service from August 1975 to January 1979 and February 1991 to April 1991, he had military service as a member of the Air National Guard from April 1982 to April 1999, which included periods of local special duty training under the authority of 32 U.S.C § 505 from August 25, 1997, to August 29, 1997, from September 2, 1997, to September 5, 1997, from September 8, 1997, to September 12, 1997, and on September 15, 1997.  In correspondence dated in November 2005 the State of Arkansas, Office of the Adjutant General, reported additional periods of active duty for training (ACDUTRA) between June 1982 to September 1997 in the Air National Guard.  It also was noted that the Veteran had U.S. Army Reserve service from July 1975 to July 1981, and the periods of active duty/ active duty for training were listed for the reserve service, as well.

The Veteran's Air National Guard service treatment records show complaints of wheezing on April 20, 1992 (a period in which the Veteran was not on active duty or ACDUTRA), and a finding of bronchitis.  It was noted that the Veteran had coughing and slight wheezing.  It appears from this report that the examiner noted that there was no history of asthma except with "exertion?"  This report also includes what appears to be a notation of a strong family history for asthma.  He reportedly was wheezing a little more on March 24, 1995 (again, a period in which the Veteran was not on active duty or ACDUTRA) and was given an inhaler, which was noted again on April 9, 1996 and September 10, 1996 (neither period active duty or ACDUTRA).  He received treatment for asthma on May 19, 1997 (neither active duty or ACDUTRA), and bronchitis and possible asthma on August 27, 1997 (INACDUTRA).  In the May 1997 report, it was noted that the Veteran had dyspnea with exertion and that his father/family member had asthma.  A January 28, 1998 treatment record notes that the Veteran had problems with asthma and shortness of breath.  He had asthma attacks when he would run.  He was given an inhaler.  An April 8, 1998 treatment record notes he was seen at the Air Base for wheezing.  The impression was asthma and the Veteran was prescribed a different inhaler (Pulmicort).  The prescription noted that the Veteran had been diagnosed with asthma in 1992.

A March 1998 VA examination shows the Veteran had had asthma for about five years (i.e., since approximately 1993).  He described episodes of congestion, wheezing, rhinorrhea, and shortness of breath.  The impression was bronchial asthma, perennial.

An October 1998 Medical Evaluation Board Summary found that the Veteran was originally diagnosed with exercise-induced asthma in 1992.  He was not found medically qualified for continued Air National Guard service.

After discharge from the National Guard, a September 1999 VA treatment record notes treatment for adult onset asthma since 1991.  The Veteran testified at the RO hearing in December 1999 that his asthma started in approximately 1990 or 1991.  The Veteran reported that he was out running while deer hunting and he started to get out of breath.  He stated that at the time he thought he was either out of shape or just tired and it got better as he went on.  Then, later which he was exercising on the base, it happened again.  He again just let it go because it got better.  He stated that it was sometime after that he sought medical treatment and was provided medication.  When asked why he thought his asthma should be service connected, the Veteran testified that he did not know whether it is a family trait although the doctors had told him it was not; he stated further that when he worked for the Federal Government at the base (as a civil service employee) he worked in the warehouse and around a lot of dust which may have triggered the asthma.  He also stated that he had a bad asthma attack later while he was active duty for training in 1995-96 although that was not his first attack.  

The Veteran underwent a VA examination in October 2011, in which the examiner determined that it was less likely than not that the Veteran's asthma developed while he was on active duty or was exacerbated by active duty service.  There was no rationale provided.  The examiner commented that exertional asthma was diagnosed in 1992 and was treated periodically in 1997 and 1998.  Thus, it appears that the examiner based the opinion that the asthma was not related to service on the reasoning that the asthma was diagnosed outside a qualifying period of service.  An addendum opinion was obtained from this examiner in April 2012 due to the presence of two medical board reports, one of which appeared to have been altered to show that asthma predated service.  The examiner noted that he had no way to determine which report was more accurate, noting that he thought standard medical practice would be if the physician alters a medical document, that he would so notate by dating it and signing it at the time it was altered.  The examiner stated that it was his opinion that the Veteran was diagnosed as having asthma in 1992 after he got out of service and that he was not treated for asthma in service in 1991.  Therefore, his opinion remained the same that asthma was not related to his service.  

The record does not establish a clear date as to the onset of the Veteran's asthma.  However, the Veteran testified that his asthma symptoms started in 1990 or 1991, during a period of time when he was not on active duty, or ACDUTRA.  The Veteran himself has reported the onset of symptoms while deer hunting and he has also stated that his employment with the National Guard entailed work in a dusty warehouse although he clearly has reported that he experienced periods of exacerbation while training and performing exertional activities with the National Guard.  It appears from the record that the onset of the Veteran's symptoms was during a period in which he was not on active duty or ACDUTRA or INACDUTRA.  Thus, the Board finds that the Veteran's asthma preexisted a qualifying period of service; the Board finds further that the evidence does not show a worsening of the Veteran's asthma beyond the natural progress of the disease.  In this regard, later dated National Guard records do show treatment for asthma in mid to late 1990s, however, there is no competent and credible evidence that the Veteran's asthma worsened while on a period of ACDUTRA or that any exacerbation represented a worsening of the Veteran's asthma beyond the natural progress of the disease and thus an aggravation of the underlying condition.  The treatment records of the Veteran's civilian employment with the National Guard show bronchitis in April 1992 with wheezing and treatment with an inhaler through 1997; asthma was noted in May 1997 and again noted in August 1997. The October 1998 Medical Evaluation Board indicates, however, that the first diagnosis was in 1992, again during a period in which the Veteran was not serving a period of active duty or AVDUTRA.  Further, the only competent medical evidence of record does not show that the Veteran's asthma had its onset during service, that preexisting asthma was aggravated by a qualifying period of service, or that is it otherwise related to such service.
 
Based on the foregoing, the Board finds that service connection for asthma is not warranted either based on direct service connection or on the basis of aggravation.  What is missing from the record is competent evidence showing that the Veteran has a current respiratory disorder that may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  While the Veteran reported the onset of respiratory symptoms while deer hunting in 1991, it appears that a diagnosis of exertional asthma was not made until 1992 and during a time when the Veteran was not participating in a qualifying period of service.  Although the Veteran has provided testimony that suggest that his asthma was aggravated in service because he had a particularly bad episode of asthma while performing ACDUTRA, there is no competent and credible evidence that this episode represented a chronic worsening of the Veteran's underlying asthma.  And, as noted the only medical opinion of record does not support the Veteran's assertion in this regard; there is no medical opinion to the contrary.  The Veteran's lay statements in this regard are not considered competent and credible evidence such that they may provide a nexus to the Veteran's service as there is no indication that he has the requisite medical knowledge to provide such an opinion.  Thus, while lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation, the Board does not find that the diagnosis of a respiratory disorder or the aggravation of a respiratory disability beyond its natural progression is subject to lay opinion alone, and that, as a lay person, the Veteran is not competent to report that he has a respiratory disorder that is related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §§ 3.303 (a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra.  

Thus, the record shows that the Veteran's asthma was not diagnosed during a qualifying period of service.  Although he was treated for asthma while he was a member of the National Guard, and subsequent to that time through the present, based on these facts and the medical opinion that the Veteran's asthma was not incurred in or aggravated during a qualifying period of service, the Board is unable to find that service connection is warranted.  The VA examiner in October 2011 found that the Veteran's asthma was not related to service based on a review of the Veteran's service records and post-service records.  The Board finds this opinion to be the most probative evidence of record on the matter at hand.

In summary, the preponderance of the evidence is therefore against the claim of service connection for asthma.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bronchial asthma is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


